Citation Nr: 0512236	
Decision Date: 05/03/05    Archive Date: 05/18/05

DOCKET NO.  02-06 949	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU) prior to October 24, 1996.


REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Attorney 
At Law


ATTORNEY FOR THE BOARD

Michael T. Osborne, Associate Counsel


INTRODUCTION

The veteran had active service from April 1970 to May 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a November 2001 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Winston-Salem, North Carolina, that granted the 
veteran's claim of entitlement to a total disability rating 
based on individual unemployability (TDIU) effective March 7, 
2001.  The veteran perfected a timely appeal.  The Board 
remanded this claim for additional development in August 
2003.  

In an April 2004 decision, the Board granted the veteran's 
claim of entitlement to an effective date earlier than March 
7, 2001, for the award of TDIU, assigning an effective date, 
on a schedular basis of October 25, 1996.  38 C.F.R. 
§ 4.16(a) (2004).  The Board also found that the case 
warranted referral to the Director of VA's Compensation and 
Pension Service, or the Under Secretary for Benefits for 
consideration of an extraschedular TDIU rating prior to that 
date.  38 C.F.R. § 4.16(b) (2004).  The case was remanded to 
the agency of original jurisdiction so that this referral 
could be carried out.

Before the referral directed in the Board's remand was 
carried out, the veteran, through his representative appealed 
the Board's decision to the United States Court of Appeals 
for Veterans Claims (Court).  In a November 2004 Joint Motion 
for Partial Remand, the Secretary of Veterans Affairs 
(Secretary) and the veteran, through his representative, 
agreed that on remand the Board should refer the veteran's 
appeal to VA's Director of the Compensation and Pension 
Service for consideration of an extraschedular rating. 

In December 2004, the Court issued an order that vacated that 
part of the April 2004 Board decision "that denied an 
effective date earlier than October 26, 1996 for the award of 
a total rating based upon individual unemployability due to 
service-connected disabilities."  The case was remanded to 
the Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.



REMAND

As noted in the Introduction, the Board has previously sought 
to have this case referred to VA's Director of the 
Compensation and Pension Service, or Under Secretary for 
Benefits for consideration of an extraschedular rating under 
38 C.F.R. § 4.16(b).  

The Joint Motion, as adopted by the Court, also directed the 
Board to ensure that the case was referred to the Director of 
VA's Compensation and Pension Service.

Accordingly, this case is REMANDED for the following actions:

1.  Prepare a full statement as to the 
veteran's service-connected disabilities, 
employment history, educational and 
vocational attainment and all other 
factors having a bearing on the issue of 
entitlement to total disability rating 
based on individual unemployability 
(TDIU) on an extraschedular basis prior 
to October 24, 1996.

2.  Refer this case to the Director, 
Compensation and Pension Service for 
consideration of entitlement to TDIU on 
an extraschedular basis prior to October 
24, 1996.

3.  If the benefit sought is not fully 
granted, issue a supplemental statement 
of the case, before returning the case to 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


